Citation Nr: 0201988	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred for private medical 
services and treatment rendered in January 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant had unverified active service from August 1978 
to May 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 determination by 
the Chief, Health Administration Service, of the Bay Pines, 
Florida, Department of Veterans Affairs (VA) Medical Center 
(VAMC), which denied entitlement to payment or reimbursement 
for expenses incurred by the appellant in January 2000 for 
private emergency transportation services and for private 
medical treatment provided to the appellant at Mease 
Countryside Hospital (MCH).  This appeal returns to the Board 
following remand in February 2001 to afford the appellant a 
hearing before the Board.  

During the pendency of this appeal, the appellant requested 
that jurisdiction of the claims file be transferred to 
Michigan. 

The appellant requested a Travel Board hearing.  The 
requested hearing was conducted by videoconference, with the 
veteran in Detroit, Michigan, by the undersigned Acting Board 
Member, in November 2001.


FINDINGS OF FACT

1.  All evidence required for an equitable disposition of 
this appeal has been obtained.

2.  The appellant has not been awarded service connection for 
any disorder, has no totally disabling service-connected 
disability, and is not participating in a VA rehabilitation 
program.

3.  In January 2000, the appellant received services from 
private medical providers without prior VA authorization, for 
complaints of dizziness, diagnosed as due to polycythemia 
vera.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical expenses incurred by the 
appellant for services rendered in January 2000 have not been 
met; the claim is without legal merit.  38 U.S.C.A. §§ 1703, 
1710, 1725, 1728 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 17.48, 17.52, 17.54, 17.120 (2001); 66 Fed. Reg. 36,467, 
36,472 (July 12, 2001)(to be codified at 38 C.F.R. 
§§ 17.1000-17.1008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA should pay for the cost of 
emergency transportation to MCH and for private medical care 
rendered at MCH in January 2000.

The facts essential to a decision in this matter are not in 
dispute.  The appellant has not been awarded service 
connection for any disorder.  She was, however, enrolled for 
VA medical care, and received VA outpatient clinical care 
prior to January 2000.  In early January 2000, the appellant 
was found unconscious by a friend, who requested emergency 
transportation services (EMS).  The EMS provider transported 
the appellant to MCH by ambulance.  She was released from the 
MCH emergency department, but returned the next day for 
follow-up treatment when she was unable to contact her VA 
provider. 

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if certain conditions are met.  

The care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, and (3) where VA or other 
Federal facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a)(1)-(3); 38 C.F.R. § 17.120 (2001).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Id.; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  The Board assumes, for purposes of this appeal, that 
the care rendered to the appellant in January 2000 was, in 
fact, emergency care.  Nevertheless, since the appellant is 
not service connected for any disorder, her care cannot have 
been received for a service-connected disability or for 
service-connected total disability.  Moreover, in the absence 
of service connection for any disability, a finding that any 
disability for which the appellant may have been treated in 
January 2000 was aggravating a service-connected disability 
is also precluded. 

It is noted that reimbursement may be accomplished for any 
illness, injury or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C.A. Chapter 31, and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in 38 C.F.R. § 17.47(i) (formerly 38 
C.F.R. § 17.48(j)).  

The treated disability is not an adjudicated service-
connected disability, or a disability that has been held to 
be associated with a service-connected disability.  In 
addition, the appellant is not totally disabled as a result 
of a service-connected disability and is not a participant in 
a VA vocational rehabilitation program under 38 U.S.C.A. 
Chapter 31.  These facts are not in dispute.  The appellant, 
by statute, is not eligible under 38 U.S.C.A. § 1728 for 
payment or reimbursement of the unauthorized private medical 
expenses incurred in January 2000.  Under 38 U.S.C.A. § 1728, 
the appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

An additional statutory provision, 38 U.S.C.A. § 1710, 
authorizes VA to pay for care in non-VA facilities, but does 
not allow for payment for non-VA care on the sole basis of 
emergency need or unavailability of a VA facility.  This 
provision authorizes VA to pay for hospital care and medical 
services which are determined to be needed for a service-
connected disability, or for a veteran with a service-
connected disability rated at 50 percent or more.  The 
statute also authorizes VA to provide medical services to a 
veteran who is unable to defray the expenses of necessary 
care.  However, services furnished under 38 U.S.C. § 1710 are 
provided by VA "only to the extent and in the amount 
provided" in appropriations.  The United States Court of 
Appeals for Veterans Claims (the Court) has stated that the 
provisions of 38 U.S.C.A. § 1710 are "[p]urely an 
announcement of direction and authority," and contain no 
mechanism to enforce the direction to provide the care, and 
no remedial or reimbursement provisions.  In particular, 
there is no provision in section 1710 which would authorize 
VA to reimburse the veteran for services rendered at a non-VA 
facility.  See Zimick v. West, 11 Vet. App. at 50; Malone v. 
Gober, 10 Vet. App. 539, 543 (1997).  The appellant has no 
legal entitlement under 38 U.S.C.A. § 1710 to payment or 
reimbursement of the private care rendered in January 2000. 

The Board also notes that VA may, under 38 U.S.C.A. § 1703, 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.54 (2001).  However, the appellant in this case is not 
alleging that VA entered into any contract for her January 
2000 care.  Moreover, VA's authority to enter into such 
contracts or individual authorizations is limited.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.  The appellant in this 
case does not meet any of the criteria under which 
authorization for services by contract is available under 
38 U.S.C.A. § 1703, such as where a veteran is transferred to 
a private facility from a VA facility in which the veteran is 
receiving treatment, nor does she so contend.

The Board notes the appellant's argument that the private 
medical services provided in January 2000 must be reimbursed 
under the provisions of the Millennium Health Care and 
Benefits Act, Public Law 106-117, now codified at 38 U.S.C.A. 
§ 1725.  38 U.S.C.A. § 1725 provides general authority for 
the reimbursement of non-VA emergency treatment, under 
certain circumstances.  However, the provision of Pub. L. 
106-117 which is codified at 38 U.S.C.A. § 1725 specified an 
effective date for the benefit 180 days after the date of 
enactment, specified as November 30, 1999 for the benefits 
authorized by that section.  Thus, the benefit for 
reimbursement of non-VA emergency care, codified at 
38 U.S.C.A. § 1725, became effective May 29, 2000.  66 Fed. 
Reg. 36,467, 36,468 (July 12, 2001).  

The Millennium Health Care and Benefits Act, and the 
provision which was codified at 38 U.S.C.A. § 1725, did not 
include a retroactive clause.  Therefore, 38 U.S.C.A. § 1725 
was not in effect at the time the appellant received the 
treatment in question, in January 2000.  On July 12, 2000, VA 
published an interim final rule establishing regulations 
implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467, 
36,472.  With the publication of that interim final rule, 
which was effective on May 29, 2000, VA determined that 
payments or reimbursement, as appropriate, would be made for 
qualifying emergency care furnished on or after the effective 
date of the benefit, May 29, 2000.  

Consistent with that interim final rule, VA's Under Secretary 
for Health, in a July 2000 Information Letter, specified that 
VA was authorized to pay for qualifying emergency care 
received on or after May 29, 2000.  See Under Secretary for 
Health, IL 10-2000-005 (July 20, 2000). 

The appellant's representative argues that the appellant is 
entitled to benefits under 38 U.S.C.A. § 1725, since that 
provision became effective during the pendency of her claim.  
Generally, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In Karnas, the United States Court 
of Appeals for Veterans Claims (the Court) discussed changes 
in a law that existed at the time an appeal was initiated but 
which was subsequently changed during the pendency of the 
appeal.  That analysis does not apply here, as 38 U.S.C.A. 
§ 1725 did not exist at the time the treatment at issue was 
rendered or at the time of the claim which initiated the 
appeal.  Likewise, there has been no change to 38 U.S.C.A. § 
1728, which is the law that applied at the time of the 
appellant's treatment and at the time her claim was 
originally submitted.  

Rather, 38 U.S.C.A. § 1725 is an entirely new law.  As such, 
the question regarding when that law became effective must be 
answered with reference to the law itself, or, if Congress 
did not express a determination as to effective date, the 
Board must consider whether the Secretary of Veterans Affairs 
has determined what claims are within the scope of the new 
law.  As noted above, Congress specified the effective date 
of the benefits in 38 U.S.C.A. § 1725, but did not 
specifically state whether the provision would apply to 
claims pending on the effective date.  Absent an expression 
of the intent of Congress on the matter, a statute would not 
be applied to cases pending when it was enacted if the 
application would result in such a retroactive effect, unless 
the Secretary made a determination that such retroactive 
benefits were appropriate and authorized.  See Landgraf v. 
USI Film Prod., 511 U.S. 244 (1994).  In this case, the 
Secretary has clearly indicated a determination that the 
benefit is only applicable for care received on or after the 
effective date of the provision, May 29, 2000.  The Board is 
bound by the Secretary's determination.  The Board notes that 
the Secretary's determination is consistent with precedent 
involving new monetary obligations imposed on the government.  
See, e.g., VAOPGCPREC 11-00.  

The Board notes that it is denying the appellant's claim on a 
different basis than the VAMC relied on in denying the claim.  
Although additional evidence regarding the circumstances of 
the appellant's emergency transportation and care in January 
2000 might be available, additional evidence cannot alter the 
legal analysis of the claim, as the evidence of record 
clearly establishes that the appellant has not been awarded 
service connection for any disorder, and that the care at 
issue was received prior to May 29, 2000.  

Even though this claim was denied before the Secretary 
published the regulations implementing 38 U.S.C.A. § 1725, no 
additional factual development or argument by the appellant 
could change the outcome of the claim.  Therefore, there is 
no prejudice to the appellant in proceeding with the review 
of this claim on appeal, including application of the 
regulations and determinations implementing 38 U.S.C.A. 
§ 1725, even though the VAMC did not have the benefit of 
those regulations and determinations when it adjudicated the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the 
agency of original jurisdiction, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This law eliminates the concept of 
a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  In July 2000, the VAMC 
informed the appellant that her claim had been denied, 
documented the reason for the denial (that there was no 
service-connected disability), and informed her of her 
appellate rights.  It is noted that the VAMC provided the 
appellant with a Statement of the Case in August 2000, which 
informed the appellant of her rights and responsibilities in 
developing her claim.  In addition, the appellant was 
afforded a hearing at the VAMC in November 2000, and in 
November 2001, she testified at a hearing before the 
undersigned via video conference.  Private medical records 
dated in January 2000 have been secured.  

The Board finds that the appellant has been fully informed of 
the necessary elements to support her claim and that the VAMC 
has assisted the appellant in developing her claim.  However, 
in the circumstances of this case, further development or 
notification would serve no useful purpose, as obtaining 
additional factual evidence would impose additional burdens 
on VA with no benefit flowing to the appellant.  VCAA does 
not require that assistance be provided to a claimant where 
there is "no reasonable possibility . . . that such 
assistance would aid in substantiating the claim." VCAA, § 3, 
subpart (a) (codified at 38 U.S.C.A. § 5103A(a)(2)).  Thus, 
further development is not warranted.  

The law is unequivocal that payment of or reimbursement for 
unauthorized medical expenses is only warranted if all of the 
statutory requirements for payment or reimbursement are met.  
See Malone v. Gober, 10 Vet. App. 539 (1997); Hayes v. Brown, 
6 Vet. App. 66 (1993).  Since it is the law rather than the 
evidence which is dispositive of this issue on appeal, for 
the reasons discussed above, the claim for payment of or 
reimbursement for medical expenses incurred in January 2000, 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appeal for reimbursement or payment of unauthorized 
private medical expenses incurred in January 2000 is denied.  



		
	Nadine W. Benjamin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

